Citation Nr: 0501732	
Decision Date: 01/25/05    Archive Date: 02/07/05

DOCKET NO.  03-21 362	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to compensation benefits under the provisions of 
38 U.S.C.A. § 1151 for a bilateral eye disability as a result 
of treatment received from a Department of Veterans Affairs 
medical facility in October 1993.

ATTORNEY FOR THE BOARD

Jonathan Taylor, Counsel


INTRODUCTION

The veteran served on active duty from March 1951 to March 
1954.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a September 2002 rating decision of the 
San Juan, Puerto Rico, Department of Veterans Affairs (VA) 
Regional Office (RO).  

In October 2002 and in July 2003, the veteran requested a 
hearing before a decision review officer at the RO.  A 
hearing was scheduled for March 26, 2004; however, the 
veteran failed to appear for the hearing.  The veteran had 
postponed a prior hearing scheduled for September 19, 2003.


REMAND

This case is not ready for appellate review.  VA is required 
to provide a medical examination when such a decision is 
necessary to make a decision on a claim.  See 38 U.S.C.A. 
§ 5103A(d) (West 2002); see also 38 C.F.R. § 3.159(c)(4) 
(2004).  Although the veteran was examined by VA in July 2002 
to address whether he had a current bilateral eye disability 
that resulted from the treatment that he received in October 
1993, the medical opinion obtained as a result of that 
examination is incomplete.  The examiner attributed the 
veteran's loss of vision to senile cataracts rather than to 
treatment of the veteran in October 1993; however, the report 
is unclear as to whether the examiner considered a 
relationship between possible chronic conjunctivitis and that 
prior treatment.  The examiner stated that she had reviewed 
the veteran's claims folder, and her opinion included the 
comment that previous treatment did not include chronic 
conjunctivitis associated to toxic corneal trauma; however, 
the examiner did not specifically address an April 2002 VA 
outpatient treatment record in which a VA optometrist noted a 
"possible history of chronic conjunctivitis due to otic 
medication used in eyes [a] few years ago."  The report of 
the July 2002 VA eye examination is ambiguous; therefore, a 
supplemental medical opinion should be obtained.

Accordingly, this appeal is REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, D.C.  VA will 
notify the veteran if further action is required on his part.

1.  Provide a VA eye examination to the 
veteran to determine whether the veteran 
has additional disability as a result of 
treatment of his eyes in October 1993, 
which was proximately caused by VA's 
carelessness, negligence, lack of proper 
skill, error in judgment, or similar 
instance of fault, or by an event not 
reasonably foreseeable.  (If the examiner 
who conducted the July 2002 VA eye 
examination is available, a clarifying 
opinion/supplemental report by that 
examiner may be obtained in lieu of a new 
VA eye examination.  In that case, the 
examiner should state in any report 
whether a new examination is needed.)  
The claims folder, including the report 
of an October 2002 VA eye examination and 
the record of VA outpatient treatment in 
April 2002 by an optometrist, should be 
made available to the examiner for review 
before the examination.  The examiner 
should note in the examination report 
whether the claims folder has been 
reviewed.  The examiner should also state 
whether he or she is an optometrist and 
ophthalmologist or some other medical 
professional.

As background, the Board notes that the 
applicable law provides that a veteran 
may receive compensation for additional 
disability as a result of VA treatment, 
which was proximately caused by VA's 
carelessness, negligence, lack of proper 
skill, error in judgment, or similar 
instance of fault, or by an event not 
reasonably foreseeable.

Provide an opinion as to whether the 
veteran has additional disability due to 
receiving incorrect medication in October 
1993 that was the result of carelessness, 
negligence, lack of proper skill, error 
in judgment, or similar fault on the part 
of VA in furnishing care, or an event not 
reasonably foreseeable. Because the 
veteran contends that his symptoms 
include redness and irritation from his 
eyes and sticky discharge from his eyes, 
the Board is particularly interested in 
symptoms related to possible chronic 
conjunctivitis as noted on VA outpatient 
treatment in April 2002.

Use the following language, as may be 
appropriate:  "due to," "more likely 
than not due to" (likelihood greater 
than 50%), "at least as likely as not 
due to" (50%), "less likely than not 
due to" (less than 50% likelihood), or 
"not due to" carelessness, negligence, 
lack of proper skill, error in judgment, 
or similar fault on the part of VA in 
furnishing care, or to an event not 
reasonably foreseeable.

The term "at least as likely as not" 
does not mean "within the realm of 
medical possibility."  Rather, it means 
that the weight of medical evidence both 
for and against a conclusion is so evenly 
divided that it is as medically sound to 
find in favor of that conclusion as it is 
to find against it.  The examiner should 
provide a complete rationale for any 
opinion provided.

The veteran is competent to report his 
experiences, such as using eye drops, and 
readily observable symptoms, such as a 
burning sensation in his eyes, irritation 
of his eyes, redness in his eyes, or 
discharge of a sticky liquid from his 
eyes; however, as a layperson, the 
veteran is not competent to provide a 
medical diagnosis or a medical nexus.

2.  After the development requested above 
has been completed to the extent 
possible, review the record again.  If 
the benefit sought on appeal remains 
denied, furnish a supplemental statement 
of the case to the veteran and his 
representative and give them the 
opportunity to respond thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 
38 U.S.C. §§ 5109B, 7112).


	                  
_________________________________________________
	MARJORIE A. AUER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).


